I115th CONGRESS1st SessionH. R. 528IN THE HOUSE OF REPRESENTATIVESJanuary 13, 2017Mr. Brendan F. Boyle of Pennsylvania (for himself, Mr. Jones, and Mr. Nolan) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Federal Election Campaign Act of 1971 to prohibit individuals holding Federal office from directly soliciting contributions to or on behalf of any political committee under such Act, and for other purposes. 
1.Short titleThis Act may be cited as the Stop Act. 2.Prohibiting direct solicitation of campaign contributions or funds for Federal election activity by Federal officeholders (a)ProhibitionSection 323(e) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30125(e)) is amended— 
(1)by redesignating paragraphs (2) through (4) as paragraphs (3) through (5), respectively; and (2)by inserting after paragraph (1) the following new paragraph: 
 
(2)Prohibiting direct solicitations for Federal election purposes by Federal officeholders 
(A)ProhibitionIn addition to the prohibitions on soliciting funds set forth under paragraph (1), an individual holding Federal office shall not solicit funds directly from any person— (i)for or on behalf of any political committee; or 
(ii)for or on behalf of any person for use for Federal election activity (as defined in section 301(20)). (B)Rule of construction regarding participation in fundraising eventsNothing in this paragraph may be construed to prohibit an individual holding Federal office from participating in a fundraising event, including planning or attending the event, speaking at the event, or serving as a featured guest at the event, so long as the individual does not engage in any written or verbal solicitation of funds in connection with the event.. 
(b)Conforming amendment relating to attendance at State and local political party fundraising eventsSection 323(e)(4) of such Act (52 U.S.C. 30125(e)(4)), as redesignated by subsection (a)(1), is amended— (1)by striking Notwithstanding paragraph (1) or subsection (b)(2)(C), and inserting Notwithstanding paragraph (1), paragraph (2), or subsection (b)(2)(C),; and 
(2)by striking the period at the end and inserting the following: , so long as, in the case of an individual holding Federal office, the individual does not engage in any written or verbal solicitation of funds in connection with the event..  3.Effective dateThe amendments made by this Act shall apply with respect to solicitations made on or after the date of the enactment of this Act. 
